Title: From George Washington to Robert Morris, 3 October 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters 3d October 1782
                  
                  I have been honored with three of your letters bearing date the 19th and one the 25th of Septemr.  Inclosed you have Colo. Varricks rect for 800 dollars.
                  General Cornell is at present at Fishkill at a meeting with the Contractors—You may be assured he shall have all my countenance and assistance in the execution of his business—I hope he will be able to make it unnecessary for me to address a circular letter to the States.
                  The Commissioners did but meet and break up—The dis-similarity of their powers was a bar to business—I have, agreeable to the instructions of Congress, informed Sir Guy Carleton that it will be impossible for us to go on with the subsistence of prisoners with out an immediate compensation, or a proper security for the payment of what we advance.
                  The Commissioners have returned me Eight and one quarter dbbloons—five Moydores—four half Johannes—twenty one Eng. Guineas and Five french Guineas—which I shall apply to the use of my Family and account for—The remainder of what was delivered to me by Mr Mullins was extended by the Commissioners and is to be charged to that account.I have the honor to be &c.
                  
               